Citation Nr: 0946440	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-07 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In January 2005, in support of his claim, the Veteran 
identified private records, service department records, and 
VA records, which have not been obtained.   

In light of the above, under the duty to assist, additional 
development is needed. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or to 
authorize VA to obtain the private medical 
records he identified in his statement in 
January 2005.  

2. Ask the Veteran to clarify when and 
where he received treatment at any service 
department hospital or any VA hospital 
after his work-related injury in 1999.  
Obtain any records the Veteran identifies. 



3. Afford the Veteran a VA examination to 
determine whether the Veteran has 
permanent loss of use of one or both feet 
due to the service-connected residuals of 
low back injury to include a coccygectomy 
and diabetic neuropathy of the lower 
extremities.  

The Veteran is not service-connected for 
the residuals of a work-related injury in 
1999, resulting in a subdural hematoma, 
right shoulder separation, left shoulder 
contusion, and fractures of the sacrum, 
iliac, pubic bone, and the L-5 transverse 
process. 

The VA examiner is asked to consider that 
loss of use of one or both feet exists 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
below the knee with use of a suitable 
prosthetic appliance.  The determination 
is made on the basis of the actual 
remaining function, pertaining to balance 
and propulsion.  

4. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


